CHRISTIAN, J.
The offense is murder; the punishment confinement in the penitentiary for life.
 The record is before us without a statement of facts or bills of exception. Nothing is presented for review.
The trial court sentenced appellant to confinement in the penitentiary for any term of years not less than five nor more than his natural life. The minimum penalty for murder is two years. Hence the sentence should have been for not less' than two years nor more than the natural life of appellant. The sentence is therefore reformed and corrected in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than two years nor more than his natural life.
As reformed, the judgment is affirmed.'
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.